DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 02 June 2022. As directed by the amendment: Claims 15, 17, 19, 21, 26, and 27 have been amended, Claims 22 and 28 have been cancelled, and no claims have been added.  Claims 1-14 and 32 were previously withdrawn due to a Restriction Requirement. Thus, Claims 15-21, 23-27, and 29-31 are presently under consideration. 
Priority
As described in detail in the previous Non-Final Rejection Office Action mailed 02 August 2021, the Examiner considers 12/21/2018 to be the effective filing date for Claims 15-31, since prior-filed CIP Application No. 16/229401 with a filing date of 12/21/2018 discloses treatment of aneurysms with the claimed stimulation parameters (Paragraph 0080, 0120, 0167, 0272 of Publication) therefore has support for the claims as complying with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.
Terminal Disclaimer
The terminal disclaimer filed on 02 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,537,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-21, 23-25 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. (US Publication No. 2011/0230938, previously cited) in view of John (US Publication No. 2007/0142874, herein John ‘874, previously cited), further in view of Levin et al. (US Publication No. 2008/0132966).
Regarding Claims 15, 25, and 29-31, Simon et al. discloses a method of treating a patient (Abstract) comprising contacting a contact surface (340, 350, Fig. 1; 31, Fig. 3A-B) of a housing (50, Figs. 5-6, Abstract) against an outer skin surface of a neck of the patient (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1), wherein the housing includes a power source (320, Fig. 1, Paragraph 0024, 0052, 0081) coupled to the contact surface (340, 350, Fig. 1; 31, Fig. 3A-B, Paragraph 0046-0048); generating, with the power source  (320, Fig. 1, Paragraph 0024, 0052, 0081), at least one or more electrical impulse (Paragraph 0002, 0031, 0037, 0046, 0049, Abstract); and transmitting the at least one electrical impulse transcutaneously and non-invasively (Paragraph 0002, 0014, Claim 1) from the contact surface through the outer skin surface of the neck to a vagus nerve (vagal nerve fiber, Abstract, Paragraph 0021-0025) in the patient during the contacting (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1), wherein the at least one electrical impulse comprises bursts of pulses with each burst having a frequency of about 1 to about 100 bursts per second (examples of frequencies of 15-50 bursts per second, 1-5000 bursts per second, and 5-100 bursts per second, Abstract, Paragraph 0025, Claims 9 and 20) and each pulse having a duration of about 100 to about 1000 microseconds (examples of pulse durations of 20-1000 us, 100-400 us, 200 us; Paragraph 0025, 0054, 0059), and wherein the at least one electrical impulse is sufficient to modify the vagus nerve (vagal nerve fiber, Paragraph 0006, 0021-0022, 0046, 0052, 0097, Claim 1), wherein the selected nerve fiber is associated with a vagus nerve of the patient (Abstract, Paragraph 0021-0025).  
Simon et al. discloses that the method can treat a variety of disorders affecting the brain and brain tissue abnormalities (Paragraph 0015, 0017, 0038, 0057), but does not specifically disclose that the method reduces inflammation associated with an aneurysm in a patient, and the at least one electrical impulse causes inflammation associated with the aneurysm to be reduced.  John ‘874 teaches a method of treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0155-0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms for prevention/prophylactic treatment (Paragraph 0146-0147, 0155). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulation method disclosed by Simon et al. to reduce inflammation and to treat an aneurysm through vagus nerve stimulation as taught by John ‘874, in order to preemptively prevent more serious adverse conditions in a patient such as bleeding or stroke caused by the aneurysm, since John also teaches using the stimulation method for prophylactic/preemptive treatments (Paragraph 0146-0147). 
Furthermore, Simon et al. does not explicitly disclose wherein each pulse has a frequency of about 1 kHz to about 20 kHz. Simon et al. does disclose transmitting the at least one electrical impulse transcutaneously and non-invasively (Paragraph 0002, 0014, Claim 1) from the contact surface through the outer skin surface of the neck to a selected nerve fiber (vagal nerve fiber, Abstract, Paragraph 0021-0025) in the patient during the contacting (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1), wherein the at least one electrical impulse comprises bursts of pulses with each burst having a frequency of about 1 to about 100 bursts per second (examples of frequencies of 15-50 bursts per second, 1-5000 bursts per second, and 5-100 bursts per second, Abstract, Paragraph 0025, Claims 9 and 20) and each pulse having a duration of about 100 to about 1000 microseconds (examples of pulse durations of 20-1000 us, 100-400 us, 200 us; Paragraph 0025, 0054, 0059).  The present Application’s Specification states (Paragraph 0168 and 0248):
For example, the sinusoidal period may be between about 50-1000 microseconds (equivalent to about 1-20 KHz), preferably between about 100-400 microseconds (equivalent to about 2.5-10 KHz), more preferably about 133-400 microseconds (equivalent to about 2.5-7.5 KHZ) and even more preferably about 200 microseconds (equivalent to about 5 KHz). 
…

Each pulse within a burst has a duration of about 1 to about 1000 microseconds (i.e., about 1 to about 10 KHz), preferably about 200 microseconds (about 5 KHz).


Therefore, the Application’s own disclosure states that the claim limitation of “each pulse having a frequency of about 1 kHz to about 20 kHz” of Claim 15 is equivalent to a pulse period/pulse duration 1-1000 microseconds. Simon et al. discloses pulse durations within the bursts of 20-1000 microseconds, 100-400 microseconds, and 200 microseconds (Paragraph 0025, 0054, 0059). The Application’s own disclosure (Specification Paragraph 0168 and 0248) states that this is equivalent to the recited frequency ranges of about “1 kHz to about 20 kHz” as recited in Claim 15. 
Alternatively, John ‘874 also teaches a method of treating a patient to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), wherein stimulation pulse frequencies may be within the range of about 1 kHz to about 20 kHz (stimulation of 1-6 kHz to excite neural activity, Paragraph 0068; functional stimulation rate of 2 or 4 Khz, Paragraph 0103).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the pulse frequency to about 1 kHz to about 20 kHz, in the method disclosed by Simon et al. and John ‘874 in combination, since both references teach similar parameters, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, John ‘874 further teaches a method of treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms (Paragraph 0146-0147), but neither Simon et al. nor John ‘874 specifically discloses wherein the electrical impulse is sufficient to at least inhibit rupture/hemorrhage of a brain aneurysm and is sufficient to inhibit formation or growth of the aneurysm. Levin et al. teaches a method of preventing aneurysms and stroke (Paragraph 0005, 0006, 0010, 0022, 0034) by peripheral nerve stimulation including vagus nerve pathways (Paragraph 0002, 0033-0034, 0057), wherein the electrical impulse is sufficient to at least inhibit rupture/hemorrhage of a brain aneurysm (Paragraph 0005, 0006, 0010, 0022, 0034) and is sufficient to inhibit formation or growth of the aneurysm (Paragraph 0005, 0006, 0010, 0022, 0034). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrical impulse to treat the aneurysm as disclosed by Simon et al. and John ‘874 to at least inhibit rupture/hemorrhage of a brain aneurysm and is sufficient to inhibit formation or growth of the aneurysm, as taught by Levin et al., in order to prevent permanent damage and death, as also taught by Levin et al. (Paragraph 0006). 
Regarding Claim 16, Simon et al. discloses a method of treating a patient (Abstract) further wherein the transmitting comprises transmitting the at least one electrical impulse (Paragraph 0002, 0031, 0037, 0046, 0049, Abstract) through a conducting medium (350, Fig. 1, Abstract, Paragraph 0022-0023, 0048) stored within the housing (50, Figs. 5-6, Abstract).  
Regarding Claim 17, Simon et al. discloses a method of treating a patient (Abstract) further comprising: generating an electric field at or near the housing (Abstract, Paragraph 0024, 0045, 0051, 0054); and shaping the electric field such that the electric field (Abstract, Paragraph 0024, 0045, 0051, 0054) is sufficient to modulate a nerve fiber at a target region at the vagus nerve (Abstract, Paragraph 0020-0025), and wherein the electric field is insufficient to substantially modulate at least one of a nerve or a muscle between the outer skin surface and the target region (Abstract, Paragraph 0020, Claim 27).  
Regarding Claim 18, Simon et al. discloses a method of treating a patient (Abstract) further wherein the power source comprises a signal generator (310, Fig. 1, Paragraph 0046, 0049), and one or more electrodes (340, Fig. 1, Paragraph 0022-0023, 0046, 0049, 0079-0080) coupled to the signal generator (310, Fig. 1, Paragraph 0046, 0049).  
Regarding Claims 19-20, Simon et al. discloses a method of treating a patient (Abstract) further wherein the electric field at the nerve fiber at the target region of the vagus nerve is from about 10 V/m to about 600 V/m (Paragraph 0054) or less than about 100 V/m (Paragraph 0024, 0054, 0059, Claim 7, 19).  
Regarding Claim 21, Simon et al. discloses a method of treating a patient (Abstract) further wherein the at least one electrical impulse (Paragraph 0002, 0031, 0037, 0046, 0049, Abstract) generated by the power source comprises a sufficient amplitude (Paragraph 0052-0054, 0102) to pass through the outer skin surface to the nerve fiber (Paragraph 0025, 0035-0036, 0089, 0099-0100, Claim 1) at the target region that is at least from about 0.5 cm to about 2 cm below the outer skin surface (at least 1-5 below outer skin surface, Claims 5-6, Paragraph 0084).  
Regarding Claim 23, Simon et al. discloses a method of treating a patient (Abstract) wherein each of the bursts contains from about 2 pulses to about 20 pulses (2-20 pulses per burst, Paragraph 0025, 0059, Claim 11).  
Regarding Claim 24, Simon et al. discloses a method of treating a patient (Abstract) wherein the pulses are full sinusoidal waves (Paragraph 0025, Claim 10).  
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. in view of John ‘874, further in view of Levin et al., further in view of Naritoku et al. (US Publication No. 2002/0099417, previously cited).
Regarding Claim 26, Simon et al. discloses the method further wherein the at least one electrical impulse generates an electric field at a vagus nerve (Paragraph 0006, 0021-0022, 0046, 0052, 0097, Claim 1) above a threshold for generating an actionDocket No. 84407860-0133 (ELEC-51) 120potential (Paragraph 0024, 0054). However, Simon et al., John ‘874, and Levin et al. in combination do not specifically disclose wherein the electric field at a vagus nerve is above a threshold for generating an actionDocket No. 84407860-0133 (ELEC-51) 120 potential within at least one of an A fiber or a B fiber of the vagus nerve and below a threshold for generating an action potential within a C fiber of the vagus nerve.  Naritoku et al. teaches a system and method of stimulating the vagus nerve (Abstract), wherein the stimulation is above a threshold to generate action potentials within A and B fibers of the vagus nerve and below a threshold for generating action potentials within C fibers of the vagus nerve (Paragraph 0097, 0110, 0151). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the stimulation to have a threshold to generate action potentials within A and B fibers of the vagus nerve and below a threshold for generating action potentials within C fibers of the vagus nerve, as taught by Naritoku et al., in the method disclosed Simon et al, John ‘874, and Levin et al. in combination., in order to prevent activation of the C fibers and to configure the treatment to better alleviate symptoms of a particular patient suffering from a variety of neurological issues and reducing unwanted side effects, as also taught by Naritoku et al. (Paragraph 0146, 0151).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. in view of John ‘874, further in view of Levin et al., further in view of Boveja et al. (US Patent No. 6,366,814, previously cited).
Regarding Claim 27, Simon et al. discloses the method further wherein the at least one electrical impulse generates an electric field at a vagus nerve (Paragraph 0006, 0021-0022, 0046, 0052, 0097, Claim 1) above a threshold for generating an action potential within a fiber of the vagus nerve (Paragraph 0024, 0054). However, Simon et al., John ‘874, and Levin et al. in combination do not specifically disclose wherein the electric field generates an action potential responsible for activating a neural pathway causing a release of an inhibitory neurotransmitter within a brain of the patient.  Boveja et al. teaches a method comprising generating electrical impulses, wherein the electrical impulses generate an electric field at the vagus nerve above a threshold for generating action potentials within fibers of the vagus nerve (Col. 3, Lines 1-45) responsible for activating neural pathways causing release of inhibitory neurotransmitters within a brain of the patient (Col. 1, Lines 25-55, Col. 2, Lines 15-25, Col. 5, Lines 1-30). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure stimulation disclosed by Simon et al., John ‘874, and Levin et al. in combination to generate an electric field at the vagus nerve above a threshold for generating an action potential within a fiber of the vagus nerve responsible for activating a neural pathway causing release of an inhibitory neurotransmitter within a brain of the patient taught by Boveja et al., to provide stimulation therapy to the vagus nerve cause modulation of the vagus nerve to provide treatment to the patient, as also taught by Simon et al. (Paragraph 0006, 0021-0022, 0046, 0052, 0097, Claim 1). 
Response to Arguments
The Applicant’s amendments to the claims as made in the RCE filed 02 June 2022 overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claim 21. Therefore, these rejections have been withdrawn. 
The previous Double Patenting Rejections have been withdrawn due to the Applicant’s amendments to Claim 15 and Terminal Disclaimer (approved) filed 02 June 2022. 
The Applicant's arguments filed in the RCE filed 02 June 2022 with respect to the previous 35 USC 103(a) rejections of Claims 15-21, 23-27, and 29-31 have been fully considered. The Applicant specifically argues (Pages 8-9 of Response) that none of previously recited Simon et al., John, Naritoku et al., Boveja et al., nor Gelfand et al. discloses the newly added limitations “transmitting the at least one electrical impulse.to a vagus nerve” and “wherein the at least one electrical impulse is sufficient to at least inhibit rupture of the aneurysm”.  In particular, the Applicant specifically argues (Pages 7-12 of RCE) that the previously cited Gelfand et al. reference teaches away from vagus nerve stimulation as recited in Claim 15, and it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine the Simon et al., John et al. ‘874, and Gelfand et al. references. However, these arguments are considered moot due to the new grounds of rejection made above with the addition of the Levin et al. reference, and since the Gelfand et al. reference is no long relied upon in the current rejection. 
As described above, John ‘874 further teaches a method treating a patient comprising using external electrodes and/or TMS placed outside of the body (Abstract, Paragraph 0002, 0059, 0146, 0151) to provide stimulation impulses to the vagus nerve (Paragraph 0009, 0041, 0059, Claim 42) to promote the acceleration of healing of tissue with various parameters of pulses (Paragraph 0064, 0068, 0103, 0146-0147, 0155-0156), wherein the method reduces inflammation and treats symptoms associated with strokes and aneurysms for prevention/prophylactic treatment (Paragraph 0146-0147, 0155). In particular, John ‘874 discloses that the stimulation is used for “wound healing, bone repair, and modulation of cellular activity and can also be used for prophylactic treatment” (Paragraph 0146) for the treatment of “strokes, thrombosis or aneurysm” (Paragraph 0147), and that the therapy program can be used for “preventing, deterring, normalizing and/or minimizing types of activity” (Paragraph 0155). 
 The Examiner agrees that neither Simon et al. nor John ‘874 specifically discloses wherein the electrical impulse is sufficient to at least inhibit rupture/hemorrhage of a brain aneurysm and is sufficient to inhibit formation or growth of the aneurysm. Levin et al. teaches a method of preventing aneurysms and stroke (Paragraph 0005, 0006, 0010, 0022, 0034) by peripheral nerve stimulation including vagus nerve pathways (Paragraph 0002, 0033-0034, 0057), wherein the electrical impulse is sufficient to at least inhibit rupture/hemorrhage of a brain aneurysm (Paragraph 0005, 0006, 0010, 0022, 0034) and is sufficient to inhibit formation or growth of the aneurysm (Paragraph 0005, 0006, 0010, 0022, 0034). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrical impulse to treat the aneurysm as disclosed by Simon et al. and John ‘874 to at least inhibit rupture/hemorrhage of a brain aneurysm and is sufficient to inhibit formation or growth of the aneurysm, as taught by Levin et al., in order to prevent permanent damage and death, as also taught by Levin et al. (Paragraph 0006). Therefore, Claim 15 remains rejected as described in detail above.

The Applicant further argues against the references (Pages 11-12 of RCE):
In addition, Gelfand teaches to prevent aneurysms from occurring by controlling hypertension. Gelfand is not concerned with reducing inflammation associated with an aneurysm that has already been formed. Gelfand specifically states that once the blood pressure reaches a certain level for a sufficient length of time, it sets off a vicious cycle of damage to the heart, brain and kidneys (see paragraph [0007]). Thus, Gelfand teaches to prevent the problem before it becomes untreatable. There is no description in Gelfand that electrical stimulation can be used after these consequences have occurred (i.e., after the aneurysm has formed). There is no11SERIAL NO.: 16/693,088CONFIRMATION NO.: 1088 description in Gelfand that stimulation can be used to reduce inflammation associated with an already-formed aneurysm.
ATTY. REF.: ELEC 51D1 
Firstly, Claim 30 (from which Claim 15 depends) recites “wherein the at least one electrical impulse is sufficient to at least inhibit formation… of the aneurysm”, the Examiner is interpreting therapy/stimulation that would prevent any formation of an aneurysm (even if one has not yet formed) as reading on these limitations in Claims 15 and 30, and not only additional growth of a previously-identified aneurysm as the Applicant argues. Furthermore, in response to these Applicant's arguments that the references fail to show certain features of the Applicant’s invention, it is noted that the features upon which the Applicant relies (i.e., prevention of rupture and treatment of an already formed aneurysm) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is recommended by the Examiner that an additional step be added to independent Claim 16 explicitly specifying “identifying an aneurysm in a patient” or similar limitations in order to further distinguish the claimed invention from the prior art.  It is noted that any amendments must have full support in the Specification/Drawings as originally filed. 

No additional specific arguments were made with respect to the previous 35 USC 103(a) rejections of dependent Claims 16-21, 23-27, and 29-31, nor with respect to the previously cited Naritoku et al. and Boveja et al. references. Therefore, Claims 15-21, 23-27, and 29-31 are rejected as described in detail above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792